FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 10, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 11-3325
                                              (D.C. No. 2:10-CR-20108-KHV-1)
    ALEJANDRO SANCHEZ-SOSA,                               (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, KELLY and TYMKOVICH, Circuit Judges.



         Following his acceptance of a plea agreement that included a waiver of his

right to appeal, Alejandro Sanchez-Sosa pleaded guilty to conspiring to distribute,

and to possess with the intent to distribute, more than 50 grams of

methamphetamine, in violation of 21 U.S.C. § 846. Despite the waiver, he




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
appealed. The government has moved to enforce the appeal waiver. See United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, in evaluating a motion to enforce a waiver, we consider:

“(1) whether the disputed appeal falls within the scope of the waiver of appellate

rights; (2) whether the defendant knowingly and voluntarily waived his appellate

rights; and (3) whether enforcing the waiver would result in a miscarriage of

justice.” Id. at 1325. Mr. Sanchez-Sosa contends that he did not knowingly and

voluntarily waive his appellate rights. Mr. Sanchez-Sosa bears the burden to

demonstrate that his waiver was not knowing and voluntary. See United States v.

Edgar, 348 F.3d 867, 872-73 (10th Cir. 2003). 1

      The backdrop for the plea agreement was Mr. Sanchez-Sosa’s direction

to his lawyer “towards the end of jury selection . . . to stop the trial and enter

into Plea negotiations.” Mot. to Enforce, Attach. at A20 (Plea Hr’g Tr.)

According to Mr. Sanchez-Sosa, because jury selection and plea negotiations took

place in “a single day,” he “had very little time to understand and digest the

meaning, scope and consequences of an appeal waiver.” Resp. at 2-3. He also

asks this court to consider the fact that he laughed when the judge asked him if he

was satisfied with his lawyer’s advice and representation, along with his limited



1
      Mr. Sanchez-Sosa concedes that the scope of the waiver and
miscarriage-of-justice factors are inapplicable. Thus, we do not consider them.
See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

                                          -2-
education and the necessity for a translator, as indicators that his waiver was not

knowing and voluntary.

      In evaluating whether an appeal waiver is knowing and voluntary, Hahn

directs us to examine the plea agreement and the transcript of the Rule 11

colloquy. 359 F.3d at 1325. The agreement and colloquy indicate that

Mr. Sanchez-Sosa knowingly and voluntarily accepted the waiver. See Mot.,

Attach. at A10 (Plea Agmt.) (“The defendant knowingly and voluntarily waives

any right to appeal . . .”); see, e.g., id. at A55 (“Yes. I understand that I cannot

appeal”); and id. at A59 (“THE COURT: Are you telling me that this plea is free

and voluntary? THE INTERPRETER: Yes.”). Mr. Sanchez-Sosa has not

identified any evidence to the contrary.

      The motion to enforce is GRANTED, and this appeal is DISMISSED.


                                         ENTERED FOR THE COURT
                                         PER CURIAM




                                           -3-